DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed 25 October 2021. As directed by the amendment claims 1, 4, 5 and 15 have been amended, and claim 2 has been previously cancelled. Thus, claims 1 and 3-15 are presently pending in this application.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a collection device for the collection of animal semen, comprising a filter formed by a perforated wall, wherein the perforated wall has a tubular portion extending axially between a first end closest to a proximal end zone of a collection bag and a second end closest to a closed distal end zone of said collection bag and a bottom portion extending transversally to said tubular portion and closing the second end of the tubular portion; said perforated wall is perforated by a plurality of orifices distributed over said tubular portion according to a first predetermined pattern and on said bottom portion according to a second predetermined pattern, said first predetermined pattern and second predetermined pattern providing a surface density of orifices that is greater on said bottom portion than on said tubular portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791